IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 10, 2009
                               No. 08-50754
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

JESUS ALMODOVAR-OLIVAS,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:08-CR-70-3


Before JOLLY, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jesus Almodovar-Olivas was convicted of one count of aiding and abetting
possession of marijuana with intent to distribute. The district court sentenced
him to serve 46 months in prison and a five-year term of supervised release. In
this appeal, Almodovar-Olivas argues that his sentence should have been based
solely on the marijuana that he knew to be involved with his offense. He
maintains that he had no knowledge of the methamphetamine that was also



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50754

involved with his offense, and he argues he should not have been held
responsible for the methamphetamine at sentencing because he was unaware of
it and had not agreed to be involved with it. We conduct a de novo review of the
district court’s application and interpretation of the Sentencing Guidelines, and
its factual findings are reviewed for clear error. See United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Almodovar-Olivas has shown no error in connection with his sentence. A
defendant need not have knowledge of the type of drug he is carrying in order for
the drug to be used in the calculation of his sentence. United States v. Gamez-
Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003); United States v. Valencia-Gonzales,
172 F.3d 344, 345-46 (5th Cir. 1999). Almodovar-Olivas’s arguments to the
contrary are unavailing.
      The judgment of the district court is AFFIRMED.




                                       2